DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 03/22/2020 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1-3, 8-9, 15, 17-21, and 25-26 have been amended, 
Claims 11 was previously cancelled, 
Claims 27-29 have been added, and 
Claims 1-10 and 12-29 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 3, the claim recites the limitation "the activities" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 depend from claim 1 discussed above and do not cure its deficiencies.
In regards to claim 3, the claim recites the limitation "the activities" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 3 the term “wherein primary variables include variables entered by a first user” in lines 1-2 is not adequately defined and as such it is unclear what this term encompasses.  Is this a different “first user” from the “a first user/the first user” in claim1 from which claim 3 depends?   Examiner’s Note:  For the purposes of this examination the examiner is going to assume it is the same “first user” as claim 1 and not a different “first user”.
In regards to claim 6, the claim recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 9, 10, 16, and 18, claim 9 has the phrase “… indicates “a first user's” current credit score …”  in line 2 is not adequately defined and as such it is unclear what this term encompasses.  Is this a different “first user” from the “a first user/the first user” in claim 8 from which these claims depend?   Examiner’s Note:  For 
Claims 10, 16, and 18 depend from claim 9 discussed above and do not cure its deficiencies.
In regards to claim 16 the term “configured to be modified by a user” in line 2 is not adequately defined and as such it is unclear what this term encompasses.  Is this a different “user” from the “a first user/the first user” in claim 8/9 from which claim 16 depends?   Examiner’s Note:  For the purposes of this examination the examiner is going to assume it is the same “first user” as claim 8 and not a different “user”.
In regards to claims 19, 20-24, and 29, claim 19 has the terms “a first user” in line 11, “the user” in lines 16-17, “the first user” in lines 14-15, and “a first user” in line 22 are not adequately defined and as such it is unclear what this term encompasses.  Is there two “first users” and another “user” or should these all be the same user.   Examiner’s Note:  For the purposes of this examination the examiner is going to assume it is the same they are all the same user.  
Claims 20-24 and 29 depend from claim 19 discussed above and do not cure its deficiencies.
In regards to claims 19, 20-24, and 29, claim 19 recites the limitation "the user" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-24 and 29 depend from claim 19 discussed above and do not cure its deficiencies.
In regards to claim 23 the term “configured to be modified by a user” in line 2 is not adequately defined and as such it is unclear what this term encompasses.  Is this a Examiner’s Note:  For the purposes of this examination the examiner is going to assume it is the same “first user” as claim 19 and not a different “user”.
In regards to claims 8-10 and 12-24, 28, and 29, claims 8 and 19 have the terms “a user's credit score” as well as “a first user/the first user” are not adequately defined and as such it is unclear what this term encompasses.  Is there a “first user” and another “user” or should these all be the same user.   Examiner’s Note:  For the purposes of this examination the examiner is going to assume it is the same they are all the same user.  
Claims 9, 10 and 12-18, 20-24, 28, and 29 depend from claims 8 and 19 discussed above and do not cure their deficiencies.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 and 12-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-10 and 12-29, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-10 and 12-29 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 and 12-29 are directed to sending and receiving data to suggest changes to human behavior along with a targeted advertisement.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 and 12-29 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 19, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 8 and 19, recites, in part, 
generating a first user interface configured to: (processing data and storing data and electronic recordkeeping to perform the abstract idea), 
i) depict a first credit score and information associated with a first user, and ii) receive an input corresponding to selection of a second credit score; (sending and receiving data to perform the abstract idea)
responsive to receiving the input, conducting, by a predictive scenario engine component, analytics on the information associated with the first user in accordance with one or more predetermined rule sets to generate a set of instructions for modifying the information associated with the first user, wherein the information associated with the first user includes at least one of personal information or financial data, and wherein the one or more predetermined rule sets are derived from aggregated instructions for modifying the information associated with one or more second users; (processing data and storing data and electronic recordkeeping to perform the abstract idea),
generating, … …, a second user interface configured to depict the second credit score, and a proposed change to the information associated with the first user and one or more actionable display elements;
responsive to detecting, … …, a selection of a first actionable display element of the second user interface, transmitting one or more messages to a destination, wherein the one or more messages includes the set of instructions to be performed to implement the proposed change to the information associated with the first user causing modification of the first credit score to the second credit score; and (sending and receiving data to perform the abstract idea)
providing,… …, one or more advertisements within a predetermined time-window based on the instructions for modifying the information associated with the first user, …. (sending and receiving data to perform the abstract idea) 
These limitations set forth a concept of sending and receiving data to suggest changes to human behavior along with a targeted advertisement.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1, 6, and 7 and their related text and Paragraphs 0041 and 0108-0115 of the specification (US Patent Application Publication No. 2018/0308317 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0041 specifically details a generic computer where it mentions “by way of a general purpose computing device selectively activated or reconfigured by a computer program stored in the computer” and Paragraphs 0108, 0111, and 0114 specifically detail general-purpose computing devices.  However, these limitations 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of 
Dependent Claims 2-7, 9, 10, 12-18, and 20-29 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-10 and 12-29 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  
Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-10 and 12-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford et al. (US Patent Application Publication No. 2003/0046223 A1 – Hereinafter Crawford) and further in view of Celano et al. (US Patent Application Publication No. 2007/0112668 A1 – Hereinafter Celano) and further in view of Levkovitz et al. (US Patent Application Publication No. 2007/0088851 A1 – Hereinafter Levkovitz).  
Claim 1:
Crawford teaches;
A method for presenting a user interface and temporally appropriate advertising comprising: (See at least Figures 5-7 and their related text and paragraphs 0060-0063.)

i) depict a first credit score and information associated with a first user, and …; (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107 for automatic recommendations to change the consumer’s credit score.)
responsive to receiving the input, conducting, by a predictive scenario engine component, analytics on the information associated with the first user in accordance with one or more predetermined rule sets to generate a set of instructions for modifying the information associated with the first user, wherein the information associated with the first user includes at least one of personal information or financial data, and wherein the one or more predetermined rule sets are derived from aggregated instructions for modifying the information associated with one or more second users; (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107 for automatic recommendations to change the consumer’s credit score.  Further the recommendations come from a set of defined rules based upon multiple inputs so they are aggregated for multiple scenarios.)
generating a second user interface configured to depict the second credit score, and a proposed change to the information associated with the user and one or more actionable display elements; (See at least Figures 5-7 and 
responsive to detecting a selection of a first actionable display element of the second user interface, transmitting one or more messages to a destination, wherein the one or more messages includes the set of instructions to be performed to implement the proposed change to the information associated with the user causing modification of the first credit score to the second credit score; (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0107 for automatic recommendations to change the consumer’s credit score.)
providing one or more advertisements within a predetermined time-window based on the instructions for modifying the information associated with the user. (See at least Figures 5-7 and their related text and paragraphs 0060-0063 and paragraph 0039 where a cross selling message is delivered.)
Crawford does not appear to specify selecting a second credit score.  
Celano teaches credit score simulation and management and teaches selecting a second target score via a slider in at least Figure 5 its related text and paragraph 0173.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the credit score simulation method taught by Crawford by using a sliding credit score selection as taught by Celano’s credit score simulation in order to allow ease of user use.  

Levkovitz (which teaches testing and advertisement campaigns) teaches sending ads in a predefined time limit in at least paragraphs 0089, 0100, and 0141.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Crawford by sending information within a predefined time period to make it temporally relevant as taught by Levkovitz in order to ensure relevant advertisements.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 2 and 3:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  
Further, Crawford teaches “wherein the information associated with the first user further includes at least one of primary, secondary or tertiary variables” and “wherein primary variables include variables entered by a first user and include at least one of personal, demographic, geographic, economic, historical, social, behavioral, psychographic information; secondary variables include information stored, derived from or generated by one or more second users, or from previous user interfaces generated by the one or more second users, and tertiary variables include information provided by one or more third parties and include at least one of personal, demographic, 
Claim 4:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  
Further, Crawford teaches “wherein transmitting one or more messages to a destination includes transmitting one or more messages to a third party” in at least Figures 5-7 and their related text and paragraphs 0039-0040 where third party lenders are involved.  
Claim 5:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  
Further, Celano teaches “wherein selecting a second credit score includes modifying the first user interface to position a marker along a slider” via a slider in at least Figure 5 its related text and paragraph 0173.  
The motivation to combine Crawford, Celano, and Levkovitz is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 6:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  

The motivation to combine Crawford, Celano, and Levkovitz is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 7:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  
Further, Crawford teaches a good or service based on the new credit score via interest rates in at least Figures 8 and 9 and their related text and paragraphs 0093-0095.  
Claim 8:
Claim 8 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.  Additionally, Crawford teaches a computer readable medium in at least Claim 20.
Claim 9:
Claim 9 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 5.  
Claim 10:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  

Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 12:
Claim 12 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.  
Claim 13:
Claim 13 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 6.  
Claim 14:
Claim 14 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 6.  
Claim 15:
Claim 15 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 3.  
Claim 16:
Claim 16 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 5.  
Claim 17:
Claim 17 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 4.  
Claim 18:
Craw Claim 18 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 7.  
Claim 19:
Claim 19 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.  Additionally, Crawford teaches a network device, comprising: a hardware processor; and memory communicatively coupled to the hardware processor via a server in the system in Figure 1 and its related text.  
Claim 20:
Claim 20 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 3.  
Claim 21:
Claim 21 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.  
Claim 22:
Claim 22 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 7.  
Claim 23:
Claim 23 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 5.  
Claim 24:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  

Crawford does not appear to explicitly specify a second, third … credit score.
Crawford teaches multiple credit scores variations for interest determination in at least Figures 8 and 9 and their related text and paragraphs 0093-0095.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of multiple various credit score selection to see a good or service (various interest rates) as taught by Crawford by explicitly having a second/third/fourth credit score as the nomenclature does not change the methodology and functionality.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 25:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  
Further, Crawford teaches using anyone of multiple device to access the system (and the presentation of the content is configured for those displays) in at least   Figure 10 and its related text and paragraph 0061.  
Claim 26:

Further, Crawford teaches displaying the information on the client device via a website in at least Figures 5-10 and their related text and paragraphs 0047 and 0048.  

Claims 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawford and further in view of Celano and further in view of Levkovitz and further in view of Coulter (US Patent Application Publication No. 2018/0308317 A1 – Hereinafter Coulter).  
Claims 27-29:
The combination of Crawford, Celano, and Levkovitz teaches all the limitations above.  
Further, Celano teaches a listing of accounts based upon a predetermined ordering in at least paragraph 181.
The combination of Crawford, Celano, and Levkovitz does not appear to specify which accounts to payoff.
Coulter teaches an order of accounts to pay off in at least paragraph 0083.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology of improving credit score as taught by The combination of Crawford, Celano, and Levkovitz by showing which account to pay off as taught by Coulter in order to give simple direct actionable items.  .  

Response to Arguments

Applicant argues the claims are not directed to an abstract idea.  The examiner respectfully disagrees as the claims are sending and receiving data to suggest changes to human behavior along with a targeted advertisement.    

Applicant argues because the claim was amended to include predetermined rules it is a practical application.  Any method is a set of predetermined steps/rules and does not make this claim patent eligible.  

All arguments have been considered and are not persuasive.  Due to the substantive amendments all the arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681